DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-25 of copending Application No. 17/252,967 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending ‘967 have claims drawn to a negative-working lithographic printing plate precursor ( see claim 11 of ‘967)  comprising: a support and a coating comprising a photopolymerisable layer comprising a polymerisable compound and a photoinitiator, and a toplayer above the photopolymerisable layer comprising a hydrophobic binder which comprises a monomer unit derived from a vinylidene monomer ( see claim 12 of ‘967). Both the instant claims and copending application ‘967 recite open claim language, “comprising”; therefore, other components may be included in their respective inventions. 
 The present claims indicated above also cover the method which overlap the claims of copending Application No. 17/252,967, and thus , render the present claims prima facie obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeersch (EP 1614541) in view of Nakamura et al. (US 2009/0246693). 	Regarding claims 11-12 and 14-20, Vermeersch discloses “a negative-working 
 Nakamura et al. further disclose “wherein the hydrophobic binder comprises a monomeric unit derived from an acrylate, a methacrylate, styrene, an acrylamide, a methacrylamide, or a maleimide (paragraph 305).” Nakamura et al. and Vermeersch are analogous art in the lithography field.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polyvinylidene chloride in the top layer of Vermeersch because it has been shown to be suitable in the art for top layers to protect against oxygen.In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.   	Regarding claim 21, Vermeersch teaches “a method for making a printing plate precursor (paragraph 13) comprising:  	coating a support (paragraph 9) with  	a photopolymerisable layer comprising a polymerisable compound (paragraph 21) and a photoinitiator (paragraph 22), and  	a toplayer (paragraph 19) above the photopolymerisable layer and 	drying the coated support (paragraph 86 and examples).” 	Vermeersch fails to disclose that the toplayer also comprises “a hydrophobic binder, which comprises a monomeric unit derived from a vinylidene monomer” but does disclose that the purpose of the toplayer is to protect the under layers from oxygen, and leaves the choice of the toplayer to one having ordinary skill in the art (paragraph 19).  Nakamura et al. describe a toplayer which protects from oxygen (paragraph 304).  The toplayer of Nakamura et al. includes polyvinylidene chloride (paragraph 305).  Nakamura et al. and Vermeersch are analogous art in the lithography field. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polyvinylidene chloride in the top layer of Vermeersch because it has been shown to be suitable in the art for top layers to protect against oxygen. 	Regarding claim 22, Vermeersch teaches “a method for making a printing plate 
Regarding claims 11-20, Aoshima (see paragraphs [0009-0010, 0016, 0122-0133, 0198-200, & 0218-0220], examples 1 & 2, and claims) teaches a negative-working lithographic printing plate precursor including a support and a coating comprising (i) a photopolymerisable layer comprising a polymerisable compound and a photoinitiator, and a top layer (overcoat layer) provided above the photopolymerisable layer; wherein the top layer comprises a hydrophobic polymer (hydrophobic binder). Aoshima teaches the hydrophobic binder may be a segmented copolymer, wherein the segmented copolymer may be a block copolymer or a graft copolymer (see paragraphs [0049, 0063 & 0064]). Further, Aoshima teaches the hydrophobic binder may be present in the toplayer in an amount between 45-95 % wt. (see paragraphs [0068, 0200 & 0220]), which encompasses the instant claimed range of about 40 wt% and about 96 wt%. The hydrophobic binder may further include a monomeric unit derived from e.g. “butyl (meth) acrylate, methyl (meth) acrylate” (see paragraph [0054]).

Further regards to claims 19 and 20, the term “about” is relative terminology. Furthermore, it is well-known to one of ordinary skill in the art to optimize the weight percentage of a compound to yield the desired weight. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  	Regarding claim 21, Aoshima teaches “a method for making a printing plate precursor (paragraphs [0075, 0198 & 0200])) comprising:  	coating a support (paragraphs [0171-001176) with  	a photopolymerisable layer comprising a polymerisable compound (examples) and a 
 Further regard to claim 21, Aoshima does not explicitly recite a hydrophobic binder which comprises a monomer unit derived from a vinylidene monomer as instantly claimed.  However, Aoshima recognizes that hydrophobic binder may include a monomeric unit derived from a vinyl monomer (see paragraphs [0056-0059 & 0220]). The hydrophobic polymer in the top layer (overcoat) layer of Aoshima has an excellent coated film formability.  The overcoat layer is provided for purpose of suppressing ablation generated at the photosensitive layer [0073]. Nonetheless, the examiner has added Nakamura et al. describe a top layer (overcoat) layer prevents damage to the photopolymerizable layer and prevent the ablation that can occur during photo exposure with a high intensity laser [0303].  The top layer of Nakamura et al. includes polyvinylidene chloride (paragraph 305).  Nakamura et al. and Aoshima are analogous art in the lithography field. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polyvinylidene chloride in the top layer of Aoshima because it has been shown to be suitable in the art for top layer (overcoat) to protect against ablation that can occur during photo exposure with a high intensity laser. 	Regarding claim 22, Aoshima teaches “a method for making a printing plate precursor (paragraphs [0075, 0198 & 0200])):  	image-wise exposing the printing plate precursor of claim 21 to heat and/or IR radiation o form a lithographic image consisting of non-image areas and the image areas (paragraphs 0192 and examples) and,  	developing the exposed precursor examples).”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Van Damme et al. (US 2006/0107858 A1; see abstract, claims and examples) teach a heat-sensitive negative-working [0021] lithographic printing plate precursor comprising a hydrophilic support and a coating comprising a hydrophobic binder (claims).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722